

Exhibit 10.29
 
GENERAL FINANCE CORPORATION
 
Compensation of Non-Employee Directors
 
Effective as of September 13, 2007
 
The Board of Directors approved the following compensation for non-employee
directors at its meeting held September 11, 2007 based upon recommendations from
the Compensation Committee, effective upon consummation of the acquisition of
RWA Holdings Pty Ltd. Directors who are also employees of the Company receive no
additional compensation for service as a director.
 
Type of Compensation
 
Cash
 
Annual Retainer
 
$
30,000
 
Additional Annual Retainer - Chairman of the Board
 
$
10,000
 
Additional Annual Retainer - Audit Committee Chairman
 
$
10,000
 
Additional Annual Retainer - Compensation Committee Chairman
 
$
7,500
 
Additional Annual Retainer - Nominating Committee Chairman
 
$
3,000
 
Board Meeting Attendance Fee - Chairman
 
$
2,000
 
Board Meeting Attendance Fee - Non-Chairman
 
$
1,500
 
Committee Meeting Attendance Fee
 
$
750
 
Telephonic Meeting Attendance Fee
 
$
500
 



Retainers are paid in advance, 50% on June 30 and 50% on December 31 of each
year, and are non-recoupable upon termination of service as a director. The
retainer for the period ending December 31, 2007 will be prorated from September
13, 2007.
 
The Board will consider the grant of options to a director upon initial
appointment and upon re-election.
 
The Company will reimburse directors for reasonable expenses incurred while
attending board and committee meetings (including telephone expenses for
telephonic meetings).
 
Directors may defer all or part of their retainer and meeting attendance fees
until the termination of their service as a director by advance notice to the
Company, consistent with applicable law and regulations.
 